SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C.20549 FORM 10-K (Mark One) [X]Annual Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934For the fiscal year ended June 26, 2011. Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 []For the transition period from to . Commission File Number 0-12919 PIZZA INN, INC. (Exact name of registrant as specified in its charter) Missouri 47-0654575 (State or jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 3551 Plano Parkway The Colony, Texas (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(469) 384-5000 Securities registered pursuant to Section 12(b) of the Act: Title of class Name of each exchange on which registered Common stock, par value $.01 each NASDAQ Capital Market Securities registered pursuant to Section 12(g) of the Act:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.YesNo Ö Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.YesNo Ö Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes Ö No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, ifany, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesNo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [_] 1 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting company Ö Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes No Ö As of December 26, 2010, the last business day of the registrant’s most recently completed second fiscal quarter, the aggregate market value of the voting and non-voting common equity held by non-affiliates was $9,954,858 computed by reference to the price at which the common equity was last sold on the NASDAQ Capital Market. As of September 12, 2011, there were 8,010,919 shares of the registrant’s common stock outstanding. DOCUMENTS INCORPORATED BY REFERENCE Portions of the registrant’s definitive proxy statement, to be filed pursuant to Section 14(a) of the Securities Exchange Act in connection with the registrant’s annual meeting of shareholders scheduled for December 14, 2011, have been incorporated by reference in Part III of this report. 2 Risks Associated with Forward-Looking Statements This Form 10-K contains certain forward-looking statements, within the meaning of the Private Securities Litigation Reform Act of 1995, which are intended to be covered by the safe harbors created thereby.Forward-looking statements include statements which are predictive in nature, which depend upon or refer to future events or conditions, or which include words such as “expect,” “anticipate,” “intend,” “plan,” “believe,” “estimate” or similar expressions.These statements include the plans and objectives of management for future operations, including plans and objectives relating to future growth of our business activities and availability of funds.Statements regarding the following subjects are forward-looking by their nature: •our business and growth strategies; •our performance goals; •our projected financial condition and operating results; •our understanding of our competition; •industry and market trends; and •any other statements or assumptions that are not historical facts. The forward-looking statements included in this Form 10-K are based on current expectations that involve numerous risks and uncertainties.Assumptions relating to these forward-looking statements involve judgments with respect to, among other things, future economic, competitive and market conditions, regulatory framework and future business decisions, all of which are difficult or impossible to predict accurately and many of which are beyond our control.Although we believe that the assumptions underlying these forward-looking statements are reasonable, any of the assumptions could be inaccurate and, therefore, there can be no assurance that the forward-looking statements included in this Form 10-K will prove to be accurate.In light of the significant uncertainties inherent in these forward-looking statements, the inclusion of such information should not be regarded as a representation that our objectives and plans will be achieved. PART I ITEM 1.BUSINESS. General Pizza Inn, Inc. and its subsidiaries (collectively referred to as the “Company”, “Pizza Inn” or in the first person notations of “we”, “us” and “our”) operate and franchise pizza buffet, delivery/carry-out and express restaurants domestically and internationally under the trademark “Pizza Inn” and operate one domestic fast casual restaurant under the trademark “Pie Five Pizza Company.”We provide or facilitate food, equipment and supply distribution to our domestic and international system of restaurants through our Norco Restaurant Services Company (“Norco”) division and through agreements with third party distributors. As of June26, 2011, the Pizza Inn trademarked system consisted of 297restaurants, including fiveCompany-owned restaurants, and 292franchised restaurants.The 218domestic restaurants were comprised of 141buffet restaurants, 32delivery/carry-out restaurants and45express restaurants.The 79international franchised restaurants were comprised of 17 buffet restaurants, 53delivery/carry-out restaurants and 9express restaurants.Domestic restaurants were located predominantly in the southern half of the United States, with Texas, North Carolina, Arkansasand Mississippiaccounting for approximately 34%, 17%, 9% and 8%, respectively, of the total number of domestic restaurants. Our History The Company has offered consumers affordable, high quality pizza since 1958, when the first Pizza Inn restaurant opened in Dallas, Texas.We awarded our first franchise in 1963 and opened our first buffet restaurant in 1969.We began franchising the Pizza Inn brand internationally in the late 1970s.In 1993, our stock began trading on the NASDAQ Stock Market, and presently trades on the NASDAQ Capital Marketunder the ticker symbol “PZZI.”In June 2011, we opened the first pie five restaurant in Ft. Worth, Texas.This is the first test of a concept that we expect to continue to developand evaluate for future expansion. 3 Our Concepts We offer fourrestaurant concepts: buffet, delivery/carry-out and express under the Pizza Inn brand, and fast casual under our new Pie Five brand. Each concept is designed to enhance the smooth flow of food ordering, preparation and service. We believe that the overall configuration of each concept results in simplified operations, lower training and labor costs, increased efficiency and improved consistency and quality of our food products.Our restaurants may be configured to adapt to a variety of building shapes and sizes, offering the flexibility necessary for our concepts to be operated at any number of otherwise suitable locations. Our focused Pizza Inn branded menu is designed to present an appealing variety of high quality pizza and side items to our customers.Our basic buffet restaurant menu offers three main crusts (Original Thin Crust, New York Pan and Italian), with standard toppings and special combinations of toppings.Buffet restaurants also offer pasta, salad, sandwiches, appetizers, desserts and beverages, including beer and wine in some locations, in an informal, family-oriented atmosphere.We occasionally offer other items on a limited promotional basis.Delivery/carryout restaurants typically offer the three main crusts and some combination of side items.We believe that our focus on three main crust types creates a better brand identity among customers, improves operating efficiency and maintains food quality and consistency.Express restaurants offer a limited menu of pizza and other foods and beverages. Our fast casual Pie Five branded restaurant offers two main pizza crusts (Signature Thin and Classic Pan) and specialty sauce options (Tuscan Marinara, Spicy Diabalo and Alfredo), together with standard and specialty toppings and special combinations.This fast casual restaurant also offers salads and beverages, including beer and wine. Our buffet, delivery/carry-out and fast casual concepts feature crusts that are hand-made from dough made fresh in the restaurant each day.Our pizzas are made from a proprietary all-in-one flour mixture, real mozzarella cheese and a proprietary mix of classic pizza spices.Domestically, all ingredients and toppings can be purchased from Norco.In international markets, the menu mix of toppings and side items is occasionally adapted to local tastes. Pizza Inn Buffet Restaurants Buffet restaurants offer dine-in, carryout and catering service and, in many cases, also offer delivery service (“Buffet Units”).They are generally located in free standing buildings or strip center locations in retail developments in close proximity to offices, shopping centers and residential areas.The current standard Buffet Units are between 2,100and 4,500 square feet in size and seat 120 to 185 customers.The interior decor is designed to promote a casual, lively, contemporary, family-style atmosphere. The buffet is typically offered at prices from $5.49 to $6.99, and the average ticket price per meal, including a drink, was approximately $8.30 per person for fiscal year 2011.The average per person ticket is slightly higher in restaurants offering beer and wine. We are implementingan updated image for our domestic Buffet Units.The new image includes significant exterior and interior changes in signage, color schemes and dining area configuration, including the addition of a back-fed buffet bar offering an attractive and efficient presentation.The interior features a return to colors that define our heritage, graphic accents, and updated signage and logos.Some Buffet Units feature game rooms that offer a range of electronic game entertainment for the entire family.The new image has been introduced in the Company-owned Buffet Units, as well as in new franchised Buffet Units and several existing, remodeled franchise Buffet Units. Pizza Inn Delivery/Carryout Restaurants Delivery/carryout restaurants offer delivery and carryout service only and are typically located in shopping centers or other in-line retail developments (“Delco Units”).Delco Units occupy approximately 1,200 square feet, are primarily production facilities and, in most instances, do not offer seating.The decor of the Delco Unit is designed to be bright and highly visible and feature neon lighted displays and awnings. We have attempted to locate Delco Units strategically to facilitate timely delivery service and to provide easy access for carryout service. 4 Pizza Inn Express Restaurants Express restaurants serve our customers through a variety of non-traditional points of sale.Express restaurants are typically located in a convenience store, food court, college campus, airport terminal, athletic facility or other commercial facility (“Express Units”).They have limited or no seating and solely offer quick carryout service of a limited menu of pizza and other foods and beverages.An Express Unit typically occupies approximately 200 to 400 square feet and is commonly operated by the operator or food service licensee of the commercial host facility.We have developed a high-quality pre-prepared crust that is topped and cooked on-site, allowing this concept to offer a lower initial investment and reduced labor and operating costs while maintaining product quality and consistency.Like Delco Units, Express Units are primarily production-oriented facilities and, therefore, do not require all of the equipment, labor, real estate or square footage of the Buffet Unit. Pie Five Pizza Company Fast Casual Restaurant The prototype fast casual restaurant offers counterservice sales where customers can choose the toppings to be placed on our standard 9” pizzas for one set price of $6.49.The pizza is then baked in front of the customer in less than five minutes.Fast casual restaurants (“Pie Five Units”) are expected to occupy approximately 2,000 square feet and do not require gas hook-up. Therefore, they can be operated in non-traditional locations such as shopping malls, athletic stadiums, educational and hospital facilities and retail shopping centers. The décor of a Pie Five Unit is designed to be aesthetically engaging with a modern “industrial chic” feel. Site Selection We consider the restaurant site selection process critical to a restaurant’s long-term success and devote significant resources to the investigation and evaluation of potential sites. The site selection process includes a review of trade area demographics through the use of a third party customer and site selection solution,as well as other competitive factors.We also rely on the franchisee’s knowledge of the trade area and market characteristics when selecting a location for a franchised restaurant. A member of our development team will visit each potential domesticrestaurant location.We try to locate franchised and Company-owned restaurants in retail strip centers or freestanding buildings offering high visibility, curb appeal and easy accessibility. Development and Operations We intend to continue our expansion domestically in markets with significant long-term growth potential and where we believe we can use our competitive strengths to establish brand recognition and gain local market share.We believe our franchise-oriented business model will allow us to expand our restaurant base with limited capital expenditures and working capital requirements.While we plan to expand our domestic restaurant base primarily through opening new franchised restaurants, we will continue to evaluate our mix of Company-owned and franchised restaurants and may strategically develop Company-owned restaurants, acquire franchised restaurants and re-franchise Company-owned restaurants.The rate at which we will be able to expand through franchise development is determined in part by our success at selecting qualified franchisees, by our ability to identify satisfactory sites in appropriate markets and by our ability to continue training and monitoring our franchisees.We believe that our most promising development and system growth opportunities lie with experienced, well-capitalized, multi-restaurant operators. Franchise Operations We have adopted a franchising strategy for Pizza Inn restaurants that has two major components:continued development within our existing market areas and new development in strategically targeted domestic territories.We also intend to continue to seek appropriate international development opportunities.The Pie Five concept is not currently franchised. 5 Franchise and development agreements. Our current forms of franchise agreements provide for: (i) an initial franchise fee of $25,000 for a Buffet Unit, $10,000 for a Delco Unit and $5,000 for an Express Unit, (ii) an initial franchise term of 20 years for a Buffet Unit,ten years for a Delco Unit, and five yearsfor an Express Unit, plus a renewal term of ten years for a Buffet Unit or DelcoUnit and five years for an Express Unit, (iii) required contributions equal to 1% of gross sales to the Pizza Inn Advertising Plan or to us, as discussed below, (iv) royalties equal to 4% of gross sales for a Buffet Unit or Delco Unit, and 5% of gross sales for an Express Unit, and (v) required advertising expenditures of at least 5% of gross sales for a Buffet Unit or Delco Unit, and 3.5% for an Express Unit.We have offered, to certain experienced restaurant operators, area developer rights in new and existing domestic markets.An area developer typically pays a negotiated fee to purchase the right to operate or develop restaurants within a defined territory and,typically,agrees to a multi-restaurant development schedule and to assist us in local franchise service and quality control in exchange for half of the franchise fees and royalties from all restaurants within the territory during the term of the agreement. Since the Pizza Inn concept was first franchised in 1963, industry franchising concepts and development strategies have changed, and our present franchise relationships are evidenced by a variety of contractual forms.Common to those forms are provisions that:(i) require the franchisee to follow the Pizza Inn system of restaurant operation and management, (ii) require the franchisee to pay a franchise fee and continuing royalties, and (iii) except for Express Units, prohibit the development of one restaurant within a specified distance from another. Training.We offer numerous training programs for the benefit of franchisees and their restaurant crew managers.The training programs, taught by experienced Company employees, focus on food preparation, service, cost control, sanitation, safety, local store marketing, personnel management and other aspects of restaurant operation.The training programs include group classes, supervised work in Company-owned restaurants and special field seminars.Initial and certain supplemental training programs are offered free of charge to franchisees, who pay their own travel and lodging expenses.Restaurant managers train their staff through on-the-job training, utilizing video and printed materials produced by us. Standards.We require franchisee adherence to a variety of standards designed to ensure proper operations and to protect and enhance the Pizza Inn brand.All franchisees are required to operate their restaurants in compliance with these written policies, standards and specifications, which include matters such as menu items, ingredients, materials, supplies, services, furnishings, decor and signs.Our efforts to maintain consistent operations may result from time to time in closing certain restaurants that have notachieved and maintained a consistent standard of quality or operations.We also maintain adherence to our standards through ongoing support and education of our franchiseesby our franchise business consultants, who are deployed locally in markets where our franchisees are located. Company Operations One of our long-term objectives is to selectively expand the number of Company-owned restaurants by identifying appropriate opportunities.We believe that developing a domestic network of Company-owned restaurants will play an important strategic role in our predominately franchised operating structure.In addition to generating revenues and earnings, we expect to use domestic Company-owned restaurants as test sites for new products and promotions as well as restaurant operational improvements and as a forum for training new managers and franchisees.We also believe that as the number of Company-owned restaurants increases, they may add to the economies of scale available for advertising, marketing and other costs for the entire system. As of June 26, 2011, we operatedfour Buffet Units, onein Denton, Texas,two in Fort Worth, Texas and one in Lewisville, Texas.We also operateda Delco Unit in Ft. Worth, Texasthat we acquired from a franchisee, as well as the prototypePie FiveUnit in Fort Worth, Texas.From time to time, we also consider opportunities to acquire select franchisee-owned Buffet Units. We do not currently intend to operate any Express Units.Our ability to open Company-owned restaurants is affected by a number of factors, including the terms of available financing and our ability to locate suitable sites, negotiate acceptable lease or purchase terms, secure appropriate local governmental permits and approvals, supervise construction and recruit and train management personnel. International Operations We also offer master license rights to develop Pizza Inn restaurants in certain foreign countries, with negotiated fees, development schedules and ongoing royalties.A master licensee for a foreign country pays a negotiated fee to purchase the right to develop and operate Pizza Inn restaurants within a defined territory, typically for a term of 20 years, plus a ten-year renewal option.The master licensee agrees to a multi-restaurant development schedule and we train the master licensee to monitor and assist franchisees in their territory with local service and quality control, with support from us.In return, the master licensee typically retains half the franchise fees and half the royalties on all restaurants within the territory during the term of the agreement.Master licensees may open restaurants that they own and operate, or they may open sub-franchised restaurants owned and operated by third parties through agreements with the master licensee, but subject to our approval. 6 Our first franchised restaurant outside of the United States opened in the late 1970s.As of June 26, 2011, there were 79restaurants operating internationally, with 51of those restaurants operated or sub-licensed by our franchisees in the United Arab Emirates and Saudi Arabia.In the fourthquarter offiscal 2009, we appointed a Managing Director of Development for Asia Pacific to assist in the franchise development of the Asia Pacific region.Our ability to continue to develop select international markets is affected by a number of factors, including our ability to locate experienced, well-capitalized developers who can commit to an aggressive multi-restaurant development schedule and achieve maximum initial market penetration with minimal supervision by us. Food and Supply Distribution We outsource our warehousing and distribution services toa reputable and experienced restaurant distribution company.Under our current agreement, Roma Food Enterprises, Inc. (“Roma”) makes deliveries to all domestic restaurants out of four of their distribution centers, with delivery territories and responsibilities for each determined according to geographical region.Norco provides product sourcing, purchasing, quality assurance, research and development, franchisee order and billing services, and logistics support functions.We continue to own a significant portion of the inventory warehoused and delivered by Roma, and franchisees are expected to continue to purchase such products from Norco.We believe this division of responsibilities for our purchasing, franchisee support and distribution systems has resulted in lower operating costs, logistical efficiencies and increased franchisee satisfaction.Norco is able to leverage the advantages of direct vendor negotiations and volume purchasing of food, equipment and supplies for the franchisees’ benefit in the form of a concentrated, one-truck delivery system, competitive pricing and product consistency.Operators are able to purchase all products and ingredients from Norco and have them delivered by experienced and efficient distributors.In order to assure product quality and consistency, our franchisees are required to purchase from Norco certain food products that are proprietary to the Pizza Inn system, including our cheese, pizza sauce, flour mixture and spice blend.In addition, almost all franchisees purchase other supplies from Norco.Franchisees may also purchase non-proprietary products and supplies from other suppliers who meet our requirements for quality and reliability. Norco continues to ship products and equipment to international franchisees.Non-proprietary food and ingredients, equipment and other supplies distributed by Roma are generally available from several qualified sources.With the exception of several proprietary food products, such as cheese and dough flour, we are not dependent upon any one supplier or limited group of suppliers.We contract with established food processors for the production of our proprietary products. We have not experienced any significant shortages of supplies or any delays in receiving our food or beverage inventories, restaurant supplies or products, and do not anticipate any difficulty in obtaining inventories or supplies in the foreseeable future.Prices charged to us by our suppliers are subject to fluctuation, and we may from time to time attempt to pass increased costs and savings on to our franchisees.We do not engage in commodity hedging. Advertising By communicating a common brand message at the regional, local market and restaurant levels, we believe we can create and reinforce a strong, consistent marketing message to consumers and increase our market share.We offer or facilitate a number of ways for the brand image and message to be promoted at the local and regional levels. The Pizza Inn Advertising Plan (“PIAP”) is a Texas non-profit corporation that is responsible for creating and producing print advertisements, television and radio commercials and in-store promotional materials, along with related advertising services for use by its members.Each operator of a Buffet Unit or Delco Unit is entitled to membership in PIAP.Nearly all of our existing franchise agreements for Buffet Units and Delco Units require the franchisees to become members of PIAP.Members contribute 1% of their gross sales to PIAP.PIAP is managed by a board of trustees comprised solely of franchisee representatives who are elected by the members each year.We do not have any ownership interest in PIAP.We provide certain administrative, marketing and other services to PIAP and are paid by PIAP for such services.As of June26, 2011, the Company-ownedBuffet and Delco Units and substantially all of our franchisees were members of PIAP.Operators of Express Units do not participate in PIAP. However, they contribute up to 1% of their gross sales directly to us to help fund purchases of Express Unit marketing materials and similar expenditures. 7 In some market areas, groups of franchisees that are also participants of PIAPhave formed local advertising cooperatives.These cooperatives, which may be formed voluntarily or may be required by us under the franchise agreements, establish contributions to be made by their members and direct the expenditure of these contributions on local media advertising using materials developed by PIAP and/or us. Franchisees are required to conduct independent marketing efforts in addition to their participation in PIAP and local cooperatives.We provide Company-owned and franchised restaurants with catalogs for the purchase of marketing and promotional items and pre-approved print and radio marketing materials.We have developed an internet-based system, The Pizza Inn Inn-tranet, by which all of our restaurants may communicate with us and place orders for marketing and promotional products. Trademarks and Quality Control We own various trademarks, including the names“Pizza Inn”and “Pie Five,” that are used in connection with the restaurants and have been registered with the United States Patent and Trademark Office.The duration of our trademarks is unlimited, subject to periodic renewal and continued use.In addition, we have obtained trademark registrations for the Pizza Inn mark in several foreign countries and have periodically re-filed and applied for registration in others.We believe that we hold the necessary rights for protection of the trademarks essential to our business. Government Regulation We and our franchisees are subject to various federal, state and local laws affecting the operation of our restaurants.Each restaurant is subject to licensing and regulation by a number of governmental authorities, which include health, safety, sanitation, wage and hour, alcoholic beverage, building and fire agencies in the state or municipality in which the restaurant is located.Difficulties in obtaining, or the failure to obtain, required licenses or approvals could delay or prevent the opening of a new restaurant or require the temporary or permanent closing of existing restaurants in a particular area. We are subject to Federal Trade Commission (“FTC”) regulation and to various state laws regulating the offer and sale of franchises.The FTC requires us to furnish to prospective franchisees a franchise disclosure document containing prescribed information.Substantive state laws that regulate the franchisor-franchisee relationship presently exist in a number of states, and bills have been introduced in Congress from time to time that would provide for further federal regulation of the franchisor-franchisee relationship in certain respects.Some foreign countries also have disclosure requirements and other laws regulating franchising and the franchisor-franchisee relationship. Employees As of August 29, 2011, we had 188employees, including 40in our corporate officeand 17full-time and 131part-time employees at the Company-owned restaurants.None of our employees are currently covered by collective bargaining agreements. Industry and Competition The restaurant industry is intensely competitive with respect to price, service, location and food quality, and there are many well-established competitors with substantially greater brand recognition and financial and other resources than the Company.Competitors include a large number of international, national and regional restaurant and pizza chains, as well as local restaurants and pizza operators.Some of our competitors may be better established in the markets where our restaurants are or may be located.Within the pizza segment of the restaurant industry, we believe that our primary competitors are national pizza chains and several regional chains, including chains executing a “take and bake” concept.We also compete against the frozen pizza products available at grocery stores and large superstore retailers.A change in the pricing or other market strategies of one or more of our competitors could have an adverse impact on our sales and earnings. 8 With respect to the sale of franchises, we compete with many franchisors of restaurants and other business concepts.We believe that the principal competitive factors affecting the sale of franchises are product quality, price, value, consumer acceptance, franchisor experience and support, and the quality of the relationship maintained between the franchisor and its franchisees.In general, there is also active competition for management personnel and attractive commercial real estate sites suitable for our restaurants. Our Norco division competes with both national and local distributors of foodand other restaurant suppliers.The distribution industry is very competitive.We believe that the principal competitive factors in the distribution industry are product quality, customer service and price.Norco or its designeesare the sole authorized suppliers of certain proprietary products that all Pizza Inn restaurants are required to use. ITEM 1A.RISK FACTORS. Not required for a smaller reporting company. ITEM 1B.UNRESOLVED STAFF COMMENTS. Not applicable. ITEM 2.PROPERTIES. The Company leases its 38,130 square foot corporate office facility from Vintage Interests, L.P. pursuant to a sale-leaseback transaction with average annual lease payments of approximately $11.00 per square foot.This lease began on December 19, 2006 and has a ten year term.Subsequent to year end, we secured a three year term sublease at $14.50 per square foot for 18,360 square feet of the building beginning December 1, 2011. As of June 26, 2011, the Company also operatedfourBuffet Units, one Delco Unit and one Pie Five Unit from leased locations.The leases cover premises from 1,200 to 4,500 square feet and have initial terms of from five to ten years, contain provisions permitting renewal for one or more specified terms at specified rental ratesand average annual lease payments of $15.00 to $28.00 per square foot. We closed two leased Buffet Units in the Houston, Texas market in the first quarter of fiscal 2008.During the fourth quarter of fiscal 2010, the Company entered into a lease buy-out of one of these locations for $150,000 which eliminated all future obligations under the lease.The remaining location has approximately 4,347 square feet at an annual rate of approximately $13.00 per square foot and expires in 2015. The Company owns property in Little Elm, Texas that was purchased in June 2003 and from which the Company previously operated a Delco Unit.The Company has listed the property with a broker for either sale or lease to a third party.This property was included in property, plant and equipment at June 26, 2011. ITEM 3.LEGAL PROCEEDINGS. In July, 2008, the Company filed a complaint against a former franchisee that had operated one restaurant in the Sherman, Texas market from 2003 to 2008 for breach of contract, misappropriation of trade secrets and trademark infringement.The former franchisee filed a counterclaim alleging racial discrimination, retaliation and breach of contract. The case went to trial in June, 2010 and the Company prevailed on its breach of contract, misappropriation of trade secrets and trademark infringement claims and successfully defended against the racial discrimination allegation, but was unsuccessful in defending the retaliation claim.Both parties submitted post-trial briefings for recovery of interest, attorneys’ fees and costs and recovery of statutory damages.In March, 2011, the Court entered its Order on the issues submitted in the post-trial briefings and entered a final net judgment against the Company for $255,183. In April, 2011, the Company filed additional motions with the Court to set aside the jury’s findings on several grounds and to amend the Court’s award of attorneys’ fees.In May, 2011, the former franchisee filed his response to the Company’s motions and subsequently the Company filed its response.On May 24, 2011 the judge rejected the motions filed by the Company and the Company subsequently filed an appeal with the Fifth Circuit U.S. Court of Appeals.In August, 2011, the Company fully and finally settled the matter for a cash payment less than the judgment amount and the parties exchanged mutual releases. 9 The Company is subject to other claims and legal actions in the ordinary course of its business.The Company believes that all such claims and actions currently pending against it are either adequately covered by insurance or would not have a material adverse effect on the Company’s annual results of operations, cash flows or financial condition if decided in a manner that is unfavorable to the Company. ITEM 4.(REMOVED AND RESERVED) PART II ITEM 5.MARKET FOR REGISTRANT'S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. As of August 29, 2011, there were approximately 1,927stockholders of record of the Company's common stock. The Company had no sales of unregistered securities during fiscal 2011 or 2010. The Company's common stock is listed on the Capital Market of the NASDAQ Stock Market, LLC (“NASDAQ”) under the symbol “PZZI”. The following table shows the highest and lowest price per share of the common stock during each quarterly period within the two most recent fiscal years, as reported by NASDAQ.Such prices reflect inter-dealer quotations, without adjustment for any retail markup, markdown or commission. High Low Fiscal 2011: Fourth Quarter Ended 6/26/2011 $ $ Third Quarter Ended 3/27/2011 Second Quarter Ended 12/26/2010 First Quarter Ended 9/26/2010 Fiscal 2010: Fourth Quarter Ended 6/27/2010 $ $ Third Quarter Ended 3/28/2010 Second Quarter Ended 12/27/2009 First Quarter Ended 9/27/2009 Under the Company’s primary credit facility, the Company is restricted from any payment of dividends or other distributions on its common stock.The Company did not pay any dividends on its common stock during the fiscal years ended June 26, 2011orJune 27, 2010.Any determination to pay cash dividends in the future will be at the discretion of the Company’s board of directors and will be dependent upon the Company’s results of operations, financial condition, capital requirements, contractual restrictions and other factors deemed relevant.Currently, there is no intention to pay any dividends on our common stock. 2007 Stock Purchase Plan On May 23, 2007, the Company’s board of directors approved a stock purchase plan (the “2007 Stock Purchase Plan”) authorizing the purchase on our behalf of up to 1,016,000 shares of ourcommon stock in the open market or in privately negotiated transactions.On June 2, 2008, the Company’s board of directors amended the 2007 Stock Purchase Plan to increase the number of share of common stock the Company may repurchase by 1,000,000 shares to a total of 2,016,000 shares. On April 22, 2009 the Company’s board of directors amended the 2007 Stock Purchase Plan again to increase the number of shares of common stock the Company may repurchase by 1,000,000 shares to a total of 3,016,000 shares. The 2007 Stock Purchase Plan does not have an expiration date.There were no stock purchases in the fiscal year ended June 26, 2011. The Company’s ability to purchase shares of our common stock is subject to various laws, regulations and policies as well as the rules and regulations of the Securities and Exchange Commission (the “SEC”). Subsequent to June 26, 2011, the Company has not repurchased any outstanding shares but may make further purchases under the 2007 Stock Purchase Plan. The Company may also purchase shares of our common stock other than pursuant to the 2007 Stock Purchase Plan or other publicly announced plans or programs. 10 Equity Compensation Plan Information The following table furnishes information with respect to the Company’s equity compensation plans as of June 26, 2011: Plan Category Number of securities to be issued upon exercise of outstanding options, warrants, and rights Weighted-average exercise price of outstanding options, warrants, and rights Number of securities remaining available for future issuance under equity compensation plans Equity compensation plans approved by security holders $ Equity compensation plans not approved by security holders - $ - - Total $ Additional information regarding equity compensation can be found in the notes to the consolidated financial statements. ITEM 6. SELECTED FINANCIAL DATA Not required for a smaller reporting company. ITEM 7. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. Results of Operations The following discussion should be read in conjunction with the consolidated financial statement and accompanying notes appearing elsewhere in this Annual Report on Form 10-K and may contain certain forward-looking statements.See “Risks Associated with Forward-Looking Statements.” Overview The Company is a franchisor and food and supply distributor to a system of restaurants operating under the trademark “Pizza Inn” and the operator of a prototype restaurant operating under the trademark “Pie Five Pizza Company”.At June 26, 2011, there were 297 Pizza Inn restaurants, consisting of five Company-owned restaurants and 292 franchised restaurants.At June 26, 2011, the domestic restaurants operated or franchised by the Company consisted of: (i) 141 Buffet Units; (ii) 32 Delco Units; (iii) 45 Express Units and (iv) onePie Five Unit.These domestic restaurants were located in 17 states predominately situated in the southern half of the United States.Additionally, the Company had 79 Pizza Inn restaurants located in eleven foreign countries. Diluted earnings per common share were $0.17 in fiscal 2011as compared to $0.15the prior year.Net income for fiscal 2011 increased 16.6%, or $0.2 million,to$1.4 million on revenues of $43.0 million in fiscal 2011 and $40.9 million in the prior year.Pre-tax income from continuing operations was $2.0 millionfor fiscal 2011as compared to $2.2 million in the prior year.The increase in net income was primarily due to a reductions in general and administrative expenses, income tax expense and loss from discontinued operations partially offset by a $0.3 million non-recurring entry to record final amortization and depreciation on a Company restaurant that was closed during the first quarter of fiscal 2011 and a non-recurring legal settlement of $0.3 million in the fourth quarter of fiscal 2011.Earnings before interest, taxes, depreciation and amortization (“EBITDA”) increased17.3%, or $0.4 million, to $2.9 million compared to $2.5 million in the prior fiscal year. 11 Results of operations for fiscal 2011and 2010 each included 52 weeks. Management believes that key performance indicators in evaluating financial results include chain-wide domestic retail sales and the number and type of restaurants operating domestically.The following table summarizes these key performance indicators. Fiscal Year Ended Domestic Restaurants June 26, June 27, Chainwide retail sales Buffet Units (in thousands) $ $ Chainwide retail sales Delco Units (in thousands) $ $ Chainwide retail sales Express Units (in thousands) $ $ Average number of Buffet Units Average number of Delco Units 33 37 Average number of Express Units 47 47 Fiscal Year Ended International Restaurants June 26, June 27, Chainwide retail sales Buffet Units (in thousands) $ $ Chainwide retail sales Delco Units (in thousands) $ $ Chainwide retail sales Express Units (in thousands) $ $ Average number of Buffet Units 17 14 Average number of Delco Units 53 50 Average number of Express Units 9 9 Total domestic chainwide sales increased approximately 1.0% for the year ended June 26, 2011 and total international chainwide sales decreased 3.3% compared to the prior year.Domestic comparable store sales decreased 0.4% and international comparable store sales decreased 0.7% compared to the prior year. Revenues Revenues are primarily derived from sales of food, paper products and supplies by Norco to franchisees, franchise royalties and franchise fees.Financial results are dependent in large part upon the pricing and cost of these products and supplies to franchisees and the level of chain-wide retail sales, the latter of which is driven by changes in same store sales and restaurant count. Total revenues for the fiscal year ended June 26, 2011increased 5.3%, or $2.1 million, to $43.0 million from $40.9 million the prior year.Food and supply sales increased $1.0 million driven primarily by increasedcommodity prices.Restaurant sales increased $1.3 million primarily due to the opening of three new Company storesand the acquisition of one Delco Unit during fiscal 2011. Food and Supply Sales Food and supply sales by Norco include food and paper products and other distribution revenues.Food and supply sales increased 2.9%, or $1.0 million, to $34.9 millionin fiscal 2011 from $33.9 millionthe prior year.The increase in food and supply sales was due primarily to the combined impact of a 16.3% increase in cheese prices, as well as price increases in various other commodities. 12 Franchise Revenue Franchise revenue, which includes income from domestic and international royalties and license fees, decreased 3.3%, or $0.1 million, in fiscal year 2011 compared to the prior fiscal year.The decrease was primarily due to a decline in domestic royalties of 5.6%, or $0.2 million, driven by the 0% First Year Royalties incentive program the Company has in place for new franchised Buffet Units opened during the past two fiscal years.The program provides for zero royalties to be paid in the first year of operation, 2% royalties in the second year of operation and then the standard 4% royalties for the remainder of the 20 year franchise agreement.This program was implemented to stimulate demand for the Company’s new buffet concept at a time when franchise development activities had declined due to overall economic conditions.In fiscal years 2010 and 2011, eight new domestic Buffet Units opened that benefitted from the incentive.Royalties waived under the incentive program increased $0.1 million to $0.2 million for fiscal year 2011 compared to $0.1 million in the prior fiscal year. Restaurant Sales Restaurant sales, which consist of revenue generated by Company-owned restaurants, increased 45.7%, or $1.3 million, to $4.2 million in fiscal 2011 compared to $2.9 million the prior fiscal year.This increase was primarily due to the opening of two new Buffet Units in Fort Worth, Texas and Lewisville, Texas in August, 2010 and December, 2010, respectively.The Company also acquired a Delco Unit in Fort Worth, Texas in September, 2010 and opened the firstPie Five Unit in Fort Worth, Texas in June, 2011.A Company store located in Plano, Texas closed in September, 2010. Costs and Expenses Cost of Sales Cost of sales, which primarily includes materials and distribution fees directly related to food and supply sales and labor and general and administrative expenses directly related to restaurant sales, increased 6.1%, or $2.0 million, to $35.0million in fiscal 2011 compared to $33.0 million for the prior fiscal year.This increase in costs was associated primarily with the new Company stores opened in August, 2010 and December, 2010 and higher direct costs associated with food and supply sales. Franchise Expenses Franchise expenses include selling, general and administrative expenses (primarily wages and travel expenses) directly related to the sale and continuing service of franchises and territories.These expenses increased 7.0%, or $0.1million,in fiscal 2011 compared to theprior yearprimarily as the result ofhigher training costs for new store openings. General and Administrative Expenses General and administrative expensesdecreased 9.5%, or $0.3 million,in fiscal 2011compared to the prior fiscal year primarily due to a decrease in legal and other professional fees related to a franchise lawsuit,offset by higher company store expenses for pre-opening and other costs relating to the new stores in Fort Worth and Lewisville, Texas. Costs Associated with Store Closure The Company closed its Plano, Texas location during the first quarter of fiscal 2011 and recorded a $0.3 million non-recurring expense attributable to a change in estimated useful life of the equipment and leasehold improvements.The decision to close this location at the end of the initial lease term, rather than exercising the available extension option, was based on the unit’s weak historical financial performance driven by unfavorable lease terms and the continued unfavorable lease terms of the option period.A portion of the equipment and the store management from this location were relocated to the new Company store that opened in December, 2010 in a nearby trade area in Lewisville, Texas.The new Lewisville store is located in a demographically more desirable area and has more favorable lease terms than the closed Plano location. 13 Settlement Costs Fiscal 2011 included a settlement payment and associated legal fees of $0.3 million. Provision for Bad Debt Bad debt provision related to accounts receivable from franchisees decreased by $70,000 to $85,000 in fiscal 2011 compared to $155,000 in the prior year. The prior year included an additional allowance due to the unexpected closure of two Buffet Units and the subsequent bankruptcy filing by one franchisee.The Company believes that restaurant closings in fiscal year 2011 did not have a material impact on collectibility of outstanding receivables and royalties because most of these closed restaurants were low volume units.For restaurants that are anticipated to close or are exhibiting signs of financial distress, credit terms are typically restricted, weekly food orders are required to be paid for prior to delivery and royalty and advertising fees are collected as add-ons to the delivered price of weekly food orders. Interest Expense Interest expense increased $3,000 for the year ended June 26, 2011, compared to prior year due to higher average borrowings on the Company’s credit facilities in the current year primarily related to the opening of new Company operated restaurants in fiscal 2011. Income Tax Expense Income tax expense decreased 29.8%, or $0.3 million,to $0.6 million for fiscal year 2011 compared to $0.9 million the prior fiscal year.The effective tax rate for fiscal years ended June 26, 2011 and June 27, 2010 differed from the statutory rate due the effect of state taxes and adjustments to the deferred tax asset related to other reserves. Restaurant Openings and Closings During fiscal 2011, a total of 18 new restaurants opened, including 14domestic and 4 international restaurants.Domestically, 30restaurants were closed by franchisees or terminated by the Company, typically because operations were not up to Company standards or there was poor financial performance.In addition, 2international restaurants were closed.The following chart summarizes restaurant openings and closings for the year ended June 26, 2011 compared to the prior year: 14 Fiscal year ended June 26, 2011 Beginning End of Domestic of Period Opened Closed Period Buffet Units 6 16 Delco Units 35 4 7 32 Express Units 49 3 7 45 Pie Five Units - 1 - 1 International Units 77 4 2 79 Total 18 32 Fiscal year ended June 27, 2010 Beginning End of Domestic of Period Opened Closed Period Buffet Units 7 8 Delco Units 38 4 7 35 Express Units 51 2 4 49 Pie Five Units - International Units 68 12 3 77 Total 25 22 Non-GAAP Financial Measures We report and discuss our operating results using financial measures consistent with U.S. generally accepted accounting principles ("GAAP").From time to time we disclose certain non-GAAP financial measures such as the EBITDApresented below.We believe EBITDA is useful to investors as a widely used measure of operating performance without regard to items that can vary substantially depending upon financing and accounting methods, book value of assets, capital structures and methods by which assets have been acquired.In addition, our management uses EBITDA in evaluating the effectiveness of our business strategies and for planning and budgeting purposes.However, this non-GAAP financial measure should not be viewed as an alternative or substitute for our reported GAAP results. The following table sets forth a reconciliation of net income to EBITDA for the periods shown: Fiscal Year Ended June 26, June 27, Net Income $ $ Interest Expense 65 62 Taxes Depreciation and Amortization EBITDA $ $ 15 Liquidity and Capital Resources Sources and Uses of Funds Cash flows from operating activities are generally the result of net income adjusted for depreciation and amortization and changes in working capital.Cash provided by operations was $1.6 millionin fiscal 2011 compared to $1.5 in fiscal year 2010. The Company used cash forinvesting activities of approximately $1.9 million in fiscal 2011 mainly for threenew Company storesthat opened in August 2010, December 2010 and June 2011.Additionally, the Company used cash for the purchase of computer and software upgrades at the corporate office.The Company used cash for investing activities of approximately $0.8 million in fiscal 2010 mainly for a new Company store that opened in September 2009. Cash flows from financing activities generally reflect changes in the Company's net borrowings during the period.During fiscal 2011 the company had a net increase of $0.5 in bank debt.During fiscal 2010, the Company used $0.3 million to pay down bank debt. Credit Facilities On January 11, 2010, the Company entered into a Loan Agreement with Amegy Bank National Association (“Amegy”) providing for a $2.0 million revolving credit facility (with a $250 thousand letter of credit subfacility) and a $1.0 million term loan facility.On January 10, 2011, the Company and Amegy entered into a First Amendment to Loan Agreement increasing the Company's term loan facility and amending certain other provisions of the Loan Agreement. As amended, the Amegy credit facility provides for a $2.0 million revolving credit facility (with a $250 thousand letter of credit subfacility) and a $2.56 million term loan facility. The Company may borrow, repay and reborrow under the Amegy revolving credit facility through January 11, 2013, at which time all amounts outstanding under the revolving credit facility mature.Availability under the revolving credit facility is limited by advance rates on eligible inventory and accounts receivable. Interest on indebtedness from time to time outstanding under the revolving credit facility is computed at Amegy’s prime rate and is payable monthly.A quarterly commitment fee of 0.25% is payable on the average unused portion of the revolving credit facility. Amegy has agreed to make term loans under the term facility through January 11, 2012.Advances for such term loans are limited by a percentage of the costs of equipment and leasehold improvements for new restaurant locations of the Company and may not be reborrowed after repayment.Interest only is payable monthly on each term loan for up to 120 days after the initial advance.Thereafter, each term loan is payable in 36 equal monthly installments of principal plus accrued interest.Interest on each term loan accrues at Amegy’s prime rate plus 1% or, at the Company’s option, a fixed rate determined by Amegy.A fee of 0.5% of the total term loan facility was paid at closing. The obligations of the Company under the Loan Agreement are secured by a pledge of substantially all of the assets of the Company and its subsidiaries including, but not limited to, accounts receivable, inventory and equipment.The Loan Agreement contains various affirmative covenants which, among other things, require the Company to provide Amegy with certain financial statements, compliance statements, reports and other information.The Loan Agreement also contains various negative covenants which, among other things, require the Company to maintain certain financial ratios and restrict the ability of the Company to engage in certain activities.The Company is in compliance with all covenants as of the reporting date.If an event of default occurs under the Loan Agreement, Amegy may terminate all commitments under the credit facilities and declare all unpaid principal, interest and other amounts owing under the credit facilities to be immediately due and payable.As of June 26, 2011 the balance on the term loan facility was $0.8 million with an interest rate of 6% and the balance on the revolving credit facility was zero with an interest rate of 5%. 16 Liquidity We expect to fund continuing operations, planned capital expenditures, newrestaurant openings and any additional repurchases of our common stock for the next fiscal year from operating cash flow and amounts available under our credit facilities.Based on budgeted and year-to-date cash flow information, we believe that we have sufficient liquidity to satisfy our cash requirements for the 2012 fiscal year. Critical Accounting Policies and Estimates The preparation of financial statements in conformity with GAAPrequires the Company’s management to make estimates and assumptions that affect our reported amounts of assets, liabilities, revenues, expenses and related disclosure of contingent liabilities.The Company basesits estimates on historical experience and various other assumptions that it believes are reasonable under the circumstances.Estimates and assumptions are reviewed periodically.Actual results could differ materially from estimates. The Company believes the following critical accounting policies require estimates about the effect of matters that are inherently uncertain, are susceptible to change, and therefore require subjective judgments.Changes in the estimates and judgments could significantly impact the Company’s results of operations and financial condition in future periods. Accounts receivable consist primarily of receivables generated from food and supply sales to franchisees and franchise royalties.The Company records a provision for doubtful receivables to allow for any amounts which may be unrecoverable based upon an analysis of the Company’s prior collection experience, customer creditworthiness and current economic trends.Actual realization of accounts receivable could differ materially from the Company’s estimates. Inventory, which consists primarily of food, paper products and supplies primarily warehoused by the Company’s third-party distributor, is stated at lower of cost or market, with cost determinedaccording to the weighted average cost method.The valuation of inventory requires us to estimate the amount of obsolete and excess inventory.The determination of obsolete and excess inventory requires us to estimate the future demand for the Company’s products within specific time horizons, generally six months or less.If the Company’s demand forecast for specific products is greater than actual demand and the Company fails to reduce purchasing accordingly, the Company could be required to write down inventory, which would have a negative impact on the Company’s gross margin. The Company reviews long-lived assets for impairment when events or circumstances indicate that the carrying value of such assets may not be fully recoverable.Impairment is evaluated based on the sum of undiscounted estimated future cash flows expected to result from use of the assets compared to their carrying value.If impairment is recognized, the carrying value of the impaired asset is reduced to its fair value, based on discounted estimated future cash flows.During fiscal years 2011 and 2010, the Company tested its long-lived assets for impairment and determined there was no impairment. The Company periodically evaluates the realizability of its deferred tax assets based upon the Company’s analysis of existing tax credits by jurisdiction and expectations of the Company’s ability to utilize these tax assets through a review of estimated future taxable income and establishment of tax strategies.These estimates could be materially impacted by changes in future taxable income, the results of tax strategies or changes in tax law. The Company recognizes food and supply revenue when products are delivered and the customer takes ownership and assumes risk of loss, collection of the relevant receivable is probable, persuasive evidence of an arrangement exists and the sales price is fixed or determinable.Franchise revenue consists of income from license fees, royalties, and area development and foreign master license sales.License fees are recognized as income when there has been substantial performance of the agreement by both the franchisee and the Company, generally at the time the restaurant is opened.Royalties are recognized as income when earned. 17 On June 25, 2007, the Company adopted FIN 48, which prescribes a comprehensive model for how a company should recognize, measure, present, and disclose in its financial statements uncertain tax positions that it has taken or expects to take on a tax return.FIN 48 requires that a company recognize in its financial statements the impact of tax positions that meet a “more likely than not” threshold, based on the technical merits of the position.The tax benefits recognized in the financial statements from such a position should be measured based on the largest benefit that has a greater than fifty percent likelihood of being realized upon ultimate settlement.As of June 26, 2011 and June 27, 2010, the Company had no uncertain tax positions. The Company assesses its exposures to loss contingencies from legal matters based upon factors such as the current status of the cases and consultations with external counsel and provides for the exposure by accruing an amount if it is judged to be probable and can be reasonably estimated. If the actual loss from a contingency differs from management’s estimate, operating results could be adversely impacted. ITEM 7A.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. Not required for a smaller reporting company. ITEM 8.FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA See information set forth on Index to Consolidated Financial Statements appearing on page F-1 of this report on Form 10-K. ITEM 9.CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE. None. ITEM 9A(T). CONTROLS AND PROCEDURES. Evaluation of Disclosure Controls and Procedures The Company’s management, with the participation of the Company’s principal executive officer and principal financial officer, evaluated the effectiveness of the Company’s disclosure controls and procedures as of the end of the period covered by this report. Based on that evaluation, the principal executive officer and principal financial officer concluded that the Company’s disclosure controls and procedures, as of the end of the period covered by this report, were effective in assuring that the information required to be disclosed by the Company in reports filed under the Securities Exchange Act of 1934 is (i) accumulated and communicated to management, including the principal executive officer and principal financial officer, as appropriate to allow timely decisions regarding disclosure, and (ii) recorded, processed, summarized and reported within the time periods specified in the SEC’s rules and forms. Management Report on Internal Control over Financial Reporting The Company’s management is responsible for establishing and maintaining adequate “internal control over financial reporting” (as defined in Rule 13a-15(f) under the Securities Exchange Act of 1934).Under the supervision and with the participation of management, including our principal executive officer and principal financial officer, the Company has conducted an evaluation of the effectiveness of its internal control over financial reporting.The Company’s management based it’s evaluation on criteria set forth in the framework in Internal Control-Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission.Based upon that evaluation, management has concluded that our internal control over financial reporting was effective as of June 26, 2011.During the most recent fiscal quarter, there have been no changes in the Company’s internal controls over financial reporting that have materially affected, or are reasonably likely to materially affect, its internal control over financial reporting. 18 ITEM 9B. OTHER INFORMATION. There is no information required to be disclosed under this Item. PART III ITEM 10. DIRECTORS, EXECUTIVE OFFICERSAND CORPORATE GOVERNANCE. The information required by this Item is incorporated by reference from the Company’s definitive proxy statement to be filed with the SEC pursuant to Regulation 14A not later than 120 days after the end of the fiscal year covered by this report. ITEM 11. EXECUTIVE COMPENSATION. The information required by this Item is incorporated by reference from the Company’s definitive proxy statement to be filed with the SEC pursuant to Regulation 14A not later than 120 days after the end of the fiscal year covered by this report. ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS. The information required by this Item is incorporated by reference from the Company’s definitive proxy statement to be filed with the SEC pursuant to Regulation 14A not later than 120 days after the end of the fiscal year covered by this report. ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS AND DIRECTOR INDEPENDENCE. The information required by this Item is incorporated by reference from the Company’s definitive proxy statement to be filed with the SEC pursuant to Regulation 14A not later than 120 days after the end of the fiscal year covered by this report. ITEM 14. PRINCIPAL ACCOUNTING FEES AND SERVICES. The information required by this Item is incorporated by reference from the Company’s definitive proxy statement to be filed with the SEC pursuant to Regulation 14A not later than 120 days after the end of the fiscal year covered by this report. PART IV ITEM 15. EXHIBITS AND FINANCIAL STATEMENT SCHEDULES. (a) 1. The financial statements filed as part of this report are listed in the Index to Financial Statements and Supplemental Data under Part II, Item 8 of this Form 10-K. 2. The financial statement schedule filed as part of this report are listed in the Index to Financial Statements and Supplemental Data under Part II, Item 8 of this Form 10-K. 3. Exhibits: 19 Amended and Restated By-Laws (filed as Exhibit 3.1 to Form 8-K filed September 1, 2011 and incorporated herein by reference). Amended and Restated Articles of Incorporation(filed as Exhibit 3.2 to Form 10-K for the fiscal year ended June 25, 2006 and incorporated herein by reference). 2005 Non-Employee Directors Stock Award Plan of the Company and form of Stock Option Award Agreement (filed as Exhibit 10.25 to Form 10-K for the fiscal year ended June 26, 2005 and incorporated herein by reference).* 2005 Employee Incentive Stock Option Award Plan of the Company and form of Stock Option Award Agreement (filed as Exhibit 10.26 to Form 10-K.for the fiscal year ended June 26, 2005 and incorporated herein by reference).* Employment Letter dated January 26, 2007, between Pizza Inn, Inc. and Charles R. Morrison (filed as Exhibit 10.1 to Form 8-K filed February 6, 2007, and incorporated herein by reference).* Employment Letter dated June 23, 2008, between Pizza Inn, Inc. and Nancy Ellefson (filed as Exhibit 10.4 to Form 10-K for the fiscal year ended June 27, 2010 and incorporated herein by reference).* Employment Letter dated January 23, 2009, between Pizza Inn, Inc. and Madison Jobe (filed as Exhibit 10.1 to Form 8-K filed April 26, 2010, and incorporated herein by reference).* Loan Agreement dated January 11, 2010 between the Company and Amegy Bank National Association (filed as Exhibit 10.1 to Form 8-Kfiled January 15, 2010, and incorporated herein by reference). First Amendment to Loan Agreement dated January 11, 2011, between Pizza Inn, Inc. and Amegy Bank National Association (filed as Exhibit 10.1 to Form 8-K filed January 13, 2011, and incorporated herein by reference). Consent of Independent Registered Public Accounting Firm. Rule 13a-14(a)/15d-14(a) Certification of Principal Executive Officer. Rule 13a-14(a)/15d-14(a) Certification of Principal Financial Officer. Section 1350 Certification of Principal Executive Officer. Section 1350 Certification of Principal Financial Officer. 20 SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the Company has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Pizza Inn, Inc. Date: September 14, 2011 By: /s/ Charles R. Morrison Charles R. Morrison President and Chief Executive Officer (Principal Executive Officer) By: /s/ Nancy Ellefson Vice President of Financeand Principal Accounting Officer (Principal Financial Officer) Pursuant to the requirements of the Securities Exchange Act of 1934, this report has been signed by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. Name and Position Date /s/Charles R. Morrison September 14, 2011 Charles R. Morrison President and Chief Executive Officer (Principal Executive Officer) /s/Nancy Ellefson September 14, 2011 Nancy Ellefson Principal Accounting Officer (Principal Financial Officer) /s/Mark E. Schwarz September 14, 2011 Mark E. Schwarz Director and Chairman of the Board /s/Ramon D. Phillips September 14, 2011 Ramon D. Phillips Director and Vice Chairman of the Board /s/ Steven M. Johnson September 14, 2011 Steven M. Johnson Director /s/ James K. Zielke September 14, 2011 James K. Zielke Director /s/Robert B. Page September 14, 2011 Robert B. Page Director /s/ William C. Hammett, Jr. September 14, 2011 William Hammett Director /s/ Clinton J. Coleman September 14, 2011 Clinton J. Coleman Director 21 PIZZA INN, INC. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA Description Page No. Report of Independent Registered Public Accounting Firm – Montgomery Coscia Greilich LLP F-2 Consolidated Statements of Operations for the years ended June 26, 2011 and June 27, 2010. F-3 Consolidated Balance Sheets at June 26, 2011 and June 27, 2010. F-4 Consolidated Statements of Shareholders' Equity for the years ended June 26, 2011 and June 27, 2010. F-5 Consolidated Statements of Cash Flows for the years ended June 26, 2011 and June 27, 2010. F-6 Supplemental Disclosures of Cash Flow Information for the years ended June 26, 2011 and June 27, 2010. F-7 Notes to Consolidated Financial Statements. F-8 F - 1 Report of Independent Registered Public Accounting Firm Board of Directors and Shareholders Pizza Inn, Inc. The Colony, Texas We have audited the accompanying consolidated balance sheets of Pizza Inn, Inc. as of June 26, 2011and June 27, 2010 and the related consolidated statements of operations, shareholders’ equity, and cash flows for the years then ended.These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to havean audit of its internal control over financial reporting.Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Pizza Inn, Inc. as of June 26, 2011 and June 27, 2010, and the results of its operations and its cash flows for the yearsthen ended, in conformity with accounting principles generally accepted in the United States of America. /s/ Montgomery Coscia Greilich LLP Plano, Texas September 13, 2011 F - 2 PIZZA INN, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share amounts) Year Ended June 26, June 27, REVENUES: Food and supply sales $ $ Franchise revenue Restaurant sales COSTS AND EXPENSES: Cost of sales Franchise expenses General and administrative expenses Costs associated with store closure - Settlement costs - Provision for bad debts 85 Interest expense 65 62 INCOME FROM CONTINUING OPERATIONS BEFORE TAXES Income tax expense INCOME FROM CONTINUING OPERATIONS Loss from discontinued operations (net of income tax benefit of $32 and $98, respectively) ) ) NET INCOME $ $ EARNINGS (LOSS) PER SHARE OF COMMON STOCK - BASIC: Income from continuing operations $ $ Loss from discontinued operations $ ) $ ) Net income $ $ EARNINGS (LOSS) PER SHARE OF COMMON STOCK - DILUTED: Income from continuing operations $ $ Loss from discontinued operations $ ) $ ) Net income $ $ Weighted average common shares outstanding - basic Weighted average common shares outstanding - diluted See accompanying Report of Independent Registered Public Accounting Firm and Notes to Consolidated Financial Statements. F - 3 PIZZA INN, INC. CONSOLIDATED BALANCE SHEETS (In thousands, except share amounts) June 26, June 27, ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable, less allowance for doubtful accounts of $162 and $178, respectively Income tax receivable 62 Inventories Deferred income tax assets Prepaid expenses and other Total current assets LONG-TERM ASSETS Property, plant and equipment, net Long-term notes receivable 51 - Deferred income tax assets, net of current portion - 48 Deposits and other $ $ LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable - trade $ $ Deferred revenues Accrued expenses Bank debt Total current liabilities LONG-TERM LIABILITIES Deferred gain on sale of property Deferred revenues, net of current portion Bank debt, net of current portion Deferred tax liability - Other long-term liabilities - 27 Total liabilities COMMITMENTS AND CONTINGENCIES (See Notes F and I) SHAREHOLDERS' EQUITY Common stock, $.01 par value; authorized 26,000,000 shares; issued 15,130,319 shares;outstanding 8,010,919 shares Additional paid-in capital Retained earnings Treasury stock at cost 7,119,400 shares ) ) Total shareholders' equity $ $ See accompanying Report of Independent Registered Public Accounting Firm and Notes to Consolidated Financial Statements. F - 4 PIZZA INN, INC. CONSOLIDATED STATEMENTS OF SHAREHOLDERS' EQUITY (In thousands) Additional Treasury Common Stock Paid-in Retained Treasury Stock Shares Amount Capital Earnings Shares at Cost Total BALANCE, JUNE 28, 2009 $ $ $ ) $ ) $ Stock compensation expense - Net income - BALANCE, JUNE 27, 2010 $ $ $ ) $ ) $ Stock compensation expense - Net income - BALANCE, JUNE 26, 2011 $ $ $ ) $ ) $ See accompanying Report of Independent Registered Public Accounting Firm and Notes to Consolidated Financial Statements. F - 5 PIZZA INN, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) Year Ended June 26, June 27, CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile net income to cash provided by operating activities: Depreciation and amortization Provision for bad debt ) Stock compensation expense Deferred income taxes ) Changes in operating assets and liabilities: Notes and accounts receivable ) ) Income tax receivable ) 4 Inventories ) ) Accounts payable - trade ) Accrued expenses Prepaid expenses and other ) ) Cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Capital expenditures ) ) Cash used for investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Net borrowings (payments) of long-term bank debt ) Cash provided by (used for) financing activities ) Net increase in cash and cash equivalents Cash and cash equivalents, beginning of year Cash and cash equivalents, end of year $ $ See accompanying Report of Independent Registered Public Accounting Firm and Notes to Consolidated Financial Statements. F - 6 PIZZA INN, INC. SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION (In thousands) Year Ended June 26, June 27, CASH PAID FOR: Interest payments $
